SUPPLEMENT DATED JUNE 7, 2012 TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED APRIL 29, 2011 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I The Board of Trustees of the MFS Growth Portfolio (“Growth Portfolio”) approved, subject to shareholder approval, the proposed reorganization of the Growth Portfolio into the MFS Growth Series (“Growth Series”).It is expected that shareholder approval will be sought at a shareholder meeting to be held in August, 2012. If shareholders approve the proposal relating to the reorganization, then, on or about August 17, 2012, all of the assets of the Growth Portfolio will be transferred to the Growth Series and shareholders of the Growth Portfolio will receive shares of the Growth Series in exchange for their Growth Portfolio shares. In light of the proposed transaction, the Growth Portfolio will be closed for new and subsequent investments effective as of the close of business on or about August 15, 2012. Please retain this supplement with your prospectus for future reference.
